NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                NOV 12 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SUZANNE LATOUR, an individual,                   No. 12-55643

              Petitioner - Appellant,            D.C. No. 3:11-cv-01167-LAB-
                                                 RBB
  v.

CITIGROUP GLOBAL MARKETS,                        MEMORANDUM*
INC., a New York corporation,

              Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted November 7, 2013**
                              Pasadena, California

Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.

       Suzanne LaTour, a securities broker, appeals the district court’s order

affirming a Financial Industry Regulatory Authority arbitration award in favor of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Citigroup Global Markets, Inc. (“CGMI”). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       We review de novo the district court’s confirmation of an arbitration award.

Bosack v. Soward, 586 F.3d 1096, 1102 (9th Cir. 2009). The scope of this review

is limited to four grounds under the Federal Arbitration Act (“FAA”): if (1) the

award is obtained through corruption, fraud, or undue means, (2) there is evidence

of the arbitrators’ bias or corruption, (3) the arbitrators are guilty of misconduct by

refusing to postpone a hearing or to consider evidence, or (4) the arbitrators

exceeded their powers or performed them so insufficiently that a final and definite

award was not made. Lagstein v. Certain Underwriters at Lloyd’s, London, 607
F.3d 634, 640 (9th Cir. 2010).

      Arbitrators exceed their authority when they express a “manifest disregard

of [the] law” or the award is “completely irrational.” Kyocera Corp. v.

Prudential-Bache Trade Servs., Inc., 341 F.3d 987, 997 (9th Cir. 2003) (en banc)

(internal quotation marks omitted). “Manifest disregard” is a deferential standard,

overcome only where the arbitration panel commits clear and obvious error in the

face of contrary law. Sheet Metal Workers’ Int’l Ass’n Local 359 v. Madison

Indus., Inc., of Ariz., 84 F.3d 1186, 1190 (9th Cir. 1996) (stating that judicial

review of an arbitration award, including for a manifest disregard of the law claim,


                                           2
is “both limited and highly deferential”); Lagstein, 607 F.3d at 641 (holding that to

vacate an arbitration award on a manifest disregard of the law ground, it “must be

clear from the record that the arbitrators recognized the applicable law and then

ignored it” (internal quotation marks omitted)). Arbitrators need not provide

reasons for their findings, but are presumed to have applied the law appropriately.

A.G. Edwards & Sons, Inc. v. McCollough, 967 F.2d 1401, 1403 (9th Cir. 1992)

(per curiam).

       LaTour argues that CGMI was not the note holder under New York law,

and therefore was not entitled to enforce it. Consequently, LaTour states that the

district court erred in affirming the arbitration panel’s award to CGMI “in

manifest disregard of the law.” See Comedy Club, Inc. v. Improv W. Assocs., 553
F.3d 1277, 1290 (9th Cir. 2009).

      The record does not support the claim that the arbitration panel manifestly

disregarded the applicable law. In explaining its award determination, the panel

majority stated that “CGMI had possession of the Note and that it and CGMI

Holdings were jointly creating the documents and the manner of payment.” The

dissenting arbitrator provided no explanation for his view beyond asserting that

LaTour “is not a ‘holder’ of the Promissory Note under New York law.” Although

the decision does not offer much insight into the panel’s reasoning, nothing in the


                                          3
record reveals a disregard for applicable law. LaTour did not provide persuasive

authority suggesting otherwise. The record and the case law do not support

LaTour’s argument that the panel ignored “well defined, explicit, and clearly

applicable” governing law. Collins v. D.R. Horton, Inc., 505 F.3d 874, 879–80

(9th Cir. 2007) (internal quotation marks omitted) (emphasis omitted).

      AFFIRMED.




                                         4